Lumpkin, Justice.
It will appear from the reporter’s statement that one of the issues of fact involved in this case was, whether or not the contents of the cedar chest were shipped as “personal effects” oras “clothing.” The jury manifestly resolved this question in favor of the plaintiff, whose contention was that the goods were shipped as “personal effects,” and accordingly we have dealt with the case from that standpoint.
1. Among the articles alleged to have been damaged were a number of very elaborate fans and parasols. The proof shows that they were made of delicate and expensive materials, highly ornamented with carving, and extremely fragile in construction; and it also shows beyond doubt, we think, that these articles were really intended more for ornament than for use. They may have possessed to some slight extent the quality of utility, but this consideration constituted a very small element of the purpose for which they were designed, and contributed inconsiderably to their value. One of the questions made by the record is, whether or not such articles are “ trinkets ” in the sense in which that word is used in section 4281 of the Revised Statutes of the United States. The act of Congress embodied in that section was evidently borrowed from the “ English Carriers’ Act” of 11 G. 4 & 1 W. 4, c. 68. Our act was therefore probably passed in the light of the decisions of the English courts construing the words used in the English act, and it is therefore legitimate *752to look to these decisions for the pui’pose of ascertaining the meaning given to the word “trinkets.” Bernstein v. Baxendale, 95 Eng. C. L. 251, seems to be a leading case on this question. The following is therein reported as a synopsis-of the argument of counsel: “ The.definition of ‘trinket’ in all the dictionaries carefully excludes articles- of .utility,' such as these bracelets, brooches’ and pins, which are mere fástenings for dress. Webster describes it as ‘a small ornament, as a jewel, a ring, or the-like’; Biehardson, ‘any small piece of ornament or decoration, of more ornament than use ’; and Dr. Johnson,‘ornamentsof dress; superfluities of decoration’; and this latter is adopted by Baily.” Whereupon Cockburn, C. J., said: “ Bichardson’s definition seems to me to be the best — a thing ‘of more ornament than U3e.’ Can a thing be said to be, the less an ornament because there may be superadded to it the quality of utility?” And in his opinion construing the word “■ trinket,” he added: “There is a distinction between some of the articles, which are more especially articles of ornament with reference to dress, and others which, though of a somewhat ornamental character, do not constitute ornaments of dress, but are only occasionally produced. As to the former — bracelets, shirt pins, rings and brooches — they are clearly articles of personal decoration and adornment, and literally fall within the description of ‘trinkets.’ It is said that, inasmuch'as they are also articles of utility, they cease to be trinkets. But I do not agree to that. Their main and principal object plainly is that of ornament. It is true they may also be applied to some useful purpose; yet inasmuch as they are essentially ornamental, I do not think the fact of their being capable of being turned to some use raises any difficulty. But, even supposing their main object was utility for the purpose of dress, if made part of the ornament of apparel, they equally fall within *753the strictest definition of ‘trinkets.’ The other articles, viz: the porte-monnaies -and the smelling-bottles, are more difficult to deal with. Still, I think that, though not worn so as to be constantly exhibited to view, and though to a certain extent articles of use, and perhaps of necessity, yet, if an ornamental character is given to them to such an extent as to make that their main and primary object, I think they may be fairly and properly considered to fall within the description of ‘ trinkets ’ in the general sense of the word. If that may be taken to be the true definition of trinkets generally, a fortiori ought that sense to be given to the word in this act of parliament, the object of which is to protect the carrier .against the risk of having to'take charge of packages of great value in small compass. In that respect, there can be no difference in point of risk and danger to the carrier; whether the article is designed to be carried in the pocket, or exposed on the dress of the party.” Boville, Q. C., referred to the case of Attorney-General v. Harley, 5. Russ. 173, “where ‘ivory fan’ and ‘seals’ were held to be ‘ trinkets.’”
It would seem from the foregoing that fans and parasols of the character involved in the present case may properly be regarded as “trinkets”; and where such articles are shipped by vessel, the masters or owners thereof, under the above mentioned section of the revised statutes, are relieved from liability as carriers in any form or manner, unless the shipper has given a written notice of the true character and value of the articles and had the same entered on the bill of lading thereof. This not having been done, we hold that the steamship company is protected by the law in that section contained.
One meaning often given to the word “trinket” is that it is a mere trifle, possessing but little value. But it seems that to give the word as used in the section, under consideration this meaning would be contrary to *754the spirit and intention of the law, and tend to defeat one of its main purposes. The preamble of the English act recites that the responsibility of common carriers is greatly increased because of a frequent practice of sending “ articles of great vblue in small compass,” and the omission of persons shipping parcels containing such goods to notify the carrier of the nature and value of the contents thereof. To remedy this evil is one of the main purposes of that act, and it will be observed that the enumeration of the various articles to. which the act is to apply includes, for the most part, things usually of great value. Hence, it would seem that the term “trinkets” was intended to embrace articles of this character not therein more specifically designated, as there would be little or no occasion to notify and thus protect carriers as to articles of trifling value. Our act evidently had the same spirit and purpose as its English ancestor, and enough has been said to show that it does not use the word “trinkets” with reference to such articles as are of little value.
It follows from what has been said that the plaintiff was not entitled to recover anything from the defendant .on account of the destruction of the fans and parasols described in her declaration, except the fan designated as an “ordinary fan,” and valued at five dollars.
2. The plaintiff claimed damages for the mutilation of .a Chantilly lace shawl valued at four hundred dollars, and the question was made whether or not the word “lace,” as used in the section cited, includes an article of this character. We think it does, and this is in accord with the usual and ordinary meaning given to the word. It is customary to speak of handkerchiefs, scarfs, veils and other articles of feminine apparel composed entirely of lace, as “ laces.” The shawl in question contained no material other than lace, and the fact that it was lace manufactured into the form of a shawl does *755not deprive it of its distinctive character as a lace article. Webster describes lace as: “A fabric of fine threads of linen, silk or cotton, interwoven in a net, and often ornamented with figures; a delicate tissue of thread ; — worn as an ornament by ladies.” 1 Thus it will he seen that “lace” derives its name not from the materials which enter into its manufacture, but the term is designed to describe a certain peculiar and delicate texture into which may he woven indifferently any one or more of several materials. Nor do such materials, however costly, give to lace any but an inconsiderable value; it is the delicacy, intricacy and beauty of its tissue,— woven, at the expense of such immeasurable toil, patience and skill, — that gives to this fabric its chief intrinsic worth. Certainly it cannot be said, because in its manufacture it assumes any distinctive shape, that the intricate and delicate texture which gives to lace its identity, and from which it derives its name, is in any manner impaired or destroyed. So long as this distinctive texture of an article is preserved, thus long is that article properly termed lace.
No reason was suggested in the argument, or now occurs to us, why this shawl might not as well be classified as “lace” as would a piece of crude lace not fashioned into anything of utility or ornament. IJpon the idea that it might be designated as “clothing,” it may he said, according to the finding by the jury, it was not shipped as such, but as “personal effects.” It would be immaterial, however, under the law in question, whether it was shipped under the one designation or the other, for in either event, it was an article of such character and value that the carrier was entitled to have the notice required by law. This view of the question is in .accord, we think, with the spirit and purpose of the act to which reference has been made. Of course, there is a distinction between the shipment of such an article as *756“freight,” and the carrying of it in a trunk or chest by a female passenger as a part of her ordinary “ baggage.” When carried as baggage the act does not apply. See Carlson v. Ocean Steamship Co., 109 N. Y. 359.
3. It is quite clear, in the view we take of this case, that the verdict for $500.00 in favor of the plaintiff cannot be sustained, and consequently the coui*t erred in not setting it aside. Judgment reversed.